DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
A supplemental response was file August 31, 2021 and is considered herein as well.
Claim 1-7, 9, 14-25 and 32 are cancelled.
Claims 8, 10-13 and 26-31 are pending and are considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 10-13, 26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al (US Patent 8,741,380), in view of BESANT et al (US PG PUB 2016/0281147) and YODFAT et al (US PG PUB 2010/0241086).  SOLEYMANI et al (US Patent 8,888,969) is cited herein as evidence.
Regarding claims 8, 11 and 13, YOSHIDA et al teaches a sensor (c. 7, l. 45-47) with nanostructure (figures 1 and 10) comprising a base layer (substrate 104 of figure 1 or 1004, 1003 or 1002 of figure 10, wherein the base layer is simply that which is present under the other claimed layers) with patterned features (microprojections 101, 102, 103 of figure 1 or protrusions of figure 10) present thereon.  The abstract and c. 4, l. 41-47 identify desired diameters starting at 10 nm, while examples 1, 6 and 9 detail projections of a diameter to be 160-240 nm, rendering the feature to be nano scale. Examples 1, 6 and 9 details heights of 1-2 micron. While YOSHIDA et al calls the projections microprojections, these protrusions are the same size as that of the nanopatterned features of instant claim 13, allowing for said projections to be interpreted as 
 
While YOSHIDA et al teaches the use of increased surface area of the sensor for increased sensitivity (c. 16, l. 21-30, c. 19, l. 59-61), YOSHIDA et al fails to address the use of a texturization of the gold layer on the nano-pattern features or wherein the texture is that of dendritic structures.

BESANT et al teaches a sensor comprising protruding microstructures, as in YOSHIDA et al, as discussed in paragraph 49.  BESANT et al further teaches, in this citation, the gold coating to comprise “finely or roughly nanostructured gold” on the protrusions or rods themselves to cause roughness of the structures enabling greater surface area to maximize sensitivity.

At the time of filing, it would have been obvious to one of ordinary skill in the art to texturize or use roughly nanostructured gold as the gold coating layer of YOSHIDA et al on the patterned features, as in BESANT et al, so as to further increase the surface area available for biological material functionalization for maximized sensitivity.

While BESANT et al teaches the use of a textured layer on top of the protruding layer to increase surface area and facilitate the biological functionalization of the protrusions in paragraph 49, modified YOSHIDA et al fails to address the use of a dendritic structure within the texturized metal layer.



At the time of filing, it would have been obvious to one of ordinary skill to utilize a dendritic shaping, as in YODFAT et al, as the shaping of the texturized metal layer of BESANT et al on the protrusions of modified YOSHIDA et al to provide the desired increased surface area for enhanced functionality.

Regarding claim 10, c. 4, l. 48-58 of YOSHIDA et al teaches the use of nickel with phosphorus as the projection material.

Regarding claim 12, figure 10 of YOSHIDA et al further details the addition of functionalization to the surface of the electrode.  Moreover, BESANT et al teaches the functionalization with biological material in paragraph 51.

Regarding claims 26 and 29, c. 7, l. 37-43 of YOSHIDA et al teaches the use of gold or platinum materials to form the electrode material, both known metallic materials.
Claims 27, 28, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al, in view of BESANT et al and YODFAT et al, as applied to claim 8 above, and further in view of KINSER et al (US PG PUB 2017/0209079).


Regarding claims 27 and 28, while YOSHIDA et al teaches the use of gold and metallic materials in c. 7, l. 58-67, modified YOSHIDA et al is silent to the structure of the gold material.

KINSER et al teaches a sensor with nanostructure (figure 8) comprising a base layer 20S with nano-patterned features 20P present thereon.  Paragraph 44 teaches the use of gold as the nano-patterned material or conductive material.  Paragraph 44 of KINSLER et al teaches the use of amorphous or crystalline conductive materials.  

It would have been obvious to one of ordinary skill in the art to substitute a known conductive material (amorphous or crystalline state conductive materials) for the conductive material (gold) of YOSHIDA, as in KINSER et al, of the textured layer to render the same predictable result of conduction.

Regarding claims 30 and 31, YOSHIDA et al teaches the use of metallic materials, but is silent to the use of alloyed or non-metallic conductive materials.

KINSER et al teaches a sensor with nanostructure (figure 8) comprising a base layer 20S with nano-patterned features 20P present thereon.  Paragraph 44 teaches the use of gold as the nano-patterned material or conductive material, in addition to metallic, alloyed or non-metallic conductive materials.  

It would have been obvious to one of ordinary skill in the art to substitute a known conductive material (metallic, alloyed or non-metallic conductive materials) for the conductive material 
Response to Arguments
Applicant’s arguments, see page 5 of the remarks filed and page 2 the KINSER 1.132 declaration, filed August 31, 2021, with respect to the rejection(s) of claim(s) 8 and its dependents under KINSER, BESANT and YODFAT have been fully considered and are persuasive, as the device of KINSER is intended to be unitary. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of YOSHIDA et al, BESANT et al and YODFAT et al.
The applicant argues on page 5 of the remarks and paragraphs 6, 10 and 11 of the declaration that adding a rough gold layer of BESANT on top of the biological functionalization layer would make the principle of operation inoperable for its intended purpose.
It is unclear why the applicant has interpreted the combination in this way when BESANT also teaches functionalizing the fabricated electrode, clearly on top of the gold layers.  Regardless, new grounds of rejection are put forth above.  The claim is addressed now using the teaching of BESANT et al to texturize the gold layer present in YOSHIDA et al, not add an additional layer, making clear that functionalization will occur on top of the texturized gold layer of modified YOSHIDA et al, not placement of a gold layer on top of the functionalized layers.
While effective in overcome the art rejection based on the teachings of KINSER et al, the declaration under 37 CFR 1.132 filed August 31, 2021 is insufficient to establish unexpected results.  The applicant argues in paragraphs 7-9 of the declaration and on pages 6-7 of the remarks, that the textured layer with dendritic shaping would render an unexpected and surprising benefit over that of a flat electrode.  
Paragraph 7 of the declaration states that because of Ohm’s law, the addition of a coating would not be expected to render a more sensitive device.
The examiner disagrees.  The use of coatings and surface area have long been established in the art to still render a more sensitive device and regardless of increased resistance within the sensor, as shown in both YOSHIDA et al and BESANT et al which utilize textured coatings which still impart increased sensitivity.  The premise of increased surface area generating a more sensitive device is not unexpected (YOSHIDA et al – c. 16, l. 8-30 and c. 19, l. 58-67, BESANT et al – paragraphs 48 and 49, YODFAT et al – paragraph 129 wherein reaction rate is akin to sensitivity).  
Paragraphs 8 and 9 of the declaration details the method by which the applicant tested the impact of increased surface area on electrode sensitivity via current density.  The applicant generated experiments comparing a flat electrode (of undisclosed material), an electrode with nanorods formed of platinum-based bulk glass alloy substrate and a platinum nanorod electrode with dendritic structures.
The electrodes which are being compared are not of analogous materials (different materials of use with different levels of conductivity) making it uncertain where the increase in current density is to be derived from.  In this case, it is reasonable that a platinum dendritic textured nanorod electrode would show increased sensitivity over a platinum-based glass nanorod electrode based on the use of a more conductive material that has increased surface area (established in the art to reflect a greater sensitivity).  
Moreover, the species tested in the declaration are not commensurate in scope with the claimed invention.  The claim is directed to a “nanostructure” featuring a textured metal layer comprising dendritic structures of any conductive material.  The applicant is attempting to establish unexpected results over this broad claim language by comparing species of electrodes, despite the claim not even referencing an 
In paragraph 9 of the declaration, the applicant analyzes the current density output based on the voltage ranges of use for the electrodes, wherein the applicant details a larger range of electrical signal or current density.
The examiner disagrees this output is unexpected.  Firstly, as addressed above, the increase in sensitivity shown in the analysis is not necessarily correlated to the texture, as materials of use are different or unknown.  Moreover, the species tested are not commensurate with the scope of the claim.  Finally, the examiner disagrees that a coated, textured layer would not be expected to produce a greater sensitivity within an electrode during use.  The examiner has made the record clear that every reference expects and recognizes an increase in surface area of an electrode leads to an increase in electrode sensitivity (YOSHIDA et al – c. 16, l. 8-30 and c. 19, l. 58-67, BESANT et al – paragraphs 48 and 49, YODFAT et al – paragraph 129 wherein reaction rate is akin to sensitivity).  The higher current density shown in the figures of the declaration are expected based on the increased surface area present between the flat electrode or 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        1/21/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721